DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/22/2022 Advisory Action, claims 1-3, 5-10, and 12-22 were pending. Claims 1-3 and 5-9 were withdrawn. Claims 10, 12-17, and 19-22 were allowed, while claim 18 was rejected. 
Per the attached Interview Summary, an agreement was reached to cancel the withdrawn claims and claim 18 and allow the remaining claims. 

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Robert Hilton on 08/31/2022. Please amend the claims as follows:
Claims 1-3, 5-9, and 18:  Cancel.

Remarks and Amendments
	In the 05/05/2022 Final Office Action, claim 18 was rejected under 35 U.S.C. 112(d) as failing to further limit the subject matter of the claim upon which it depends. This claim has been canceled, and this rejection is withdrawn.	

Conclusion
Claims 10, 12-17, and 19-22 are allowed. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655